Case: 19-60934     Document: 00515643657            Page: 1   Date Filed: 11/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 18, 2020
                                     No. 19-60934                    Lyle W. Cayce
                                                                          Clerk

   Joel Colby Stevens,

                                                                         Petitioner,

                                         versus

   Administrator, Federal Aviation Administration,

                                                                       Respondent.


                         Petition for Review of an Order of the
                           Federal Aviation Administration


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Joel Colby Stevens appeals the decision of the Federal Aviation
   Administration’s Federal Air Surgeon to withdraw Stevens’s discretionary
   Authorization for a special issuance medical certification pursuant to 14
   C.F.R. § 67.401(f).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60934      Document: 00515643657          Page: 2   Date Filed: 11/18/2020




                                    No. 19-60934


          Stevens holds an FAA pilot certificate. Up until 2016, Stevens also
   possessed unrestricted airman medical certificates. In 2018, the FAA found
   Stevens ineligible for an unrestricted airman medical certificate due to a left
   acoustic neuroma. After treatment, Stevens applied for a discretionary
   Authorization for a special issuance medical certificate. In November 2018,
   the Federal Air Surgeon granted Stevens’s request for an Authorization.
   That Authorization conditioned any future special issuance medical
   certificate on Stevens having “no adverse changes in [his] medical
   condition” and that he remained “otherwise qualified.” Stevens received a
   renewal of his medical certificate in July 2019.
          In September 2019, Stevens applied for a job at Bristow U.S., L.L.C.
   as a commercial helicopter pilot. Bristow was required to have a drug testing
   program under 14 C.F.R. part 120. Accordingly, when Stevens received a job
   offer from Bristow, the offer was conditional on a negative pre-employment
   drug test. 14 C.F.R. § 120.109(a)(1).
          On October 3, 2019, Stevens went to North Oaks Occupational Health
   (“the clinic”) in Hammond, Louisiana to complete his pre-employment drug
   test. On Stevens’s first attempt, he provided an insufficient urine specimen.
   At that point, the collector initiated “shy bladder procedures” under
   49 C.F.R. § 40.193. Stevens was given forty ounces of water to drink and told
   that he could not leave the clinic or it would be considered a refusal to test.
   About one hour later, Stevens attempted to provide a second urine sample,
   but was still unable to provide a sufficient specimen. Stevens left the clinic
   without completing the drug test because he had another appointment to go
   to. After leaving the clinic, Stevens left a message with Diana Teague,
   Bristow’s Designated Employer Representative, stating that he was unable
   to complete the test and left after 1.5 hours. The clinic also informed Teague
   that Stevens refused to complete his test.




                                           2
Case: 19-60934       Document: 00515643657            Page: 3   Date Filed: 11/18/2020




                                       No. 19-60934


          Three days later, Teague notified the FAA Office of Aerospace
   Medicine, Drug Abatement Division that Stevens had refused to test. See
   14 C.F.R. § 120.111(d).         The FAA investigated and produced an
   Enforcement Investigative Report (“EIR”). The FAA investigator sent a
   Letter of Investigation (“LOI”) to Stevens on October 10, 2019. The LOI
   stated that the FAA was investigating Stevens’s alleged refusal to submit to
   a pre-employment drug test. The LOI also informed Stevens that he could
   contact the investigator or submit a written statement or any other evidence
   within 10 days.      Stevens received the letter but did not provide any
   information or contact the investigator.
          The Drug Abatement Division sent its report to the Medical
   Specialties Division of the Office of Aerospace Medicine, which sent it to the
   Federal Air Surgeon. On November 25, 2019, the Federal Air Surgeon
   withdrew Stevens’s Authorization. 14 C.F.R. § 67.401(a), (f), (i). The letter
   informed Stevens that the FAA was notified of a refusal to submit to a pre-
   employment drug test, and that it had determined he had violated 14 C.F.R.
   § 67.107(b)(1) and (2), § 67.207(b)(1) and (2), and § 67.307(b)(1) and (2).
   These regulations state that a refusal to test is a violation of the standards
   required to hold an airman medical certificate.
          Accordingly, the FAA concluded Stevens violated the provisions of
   his Authorization for a special issuance medical certificate.          Stevens
   responded through his lawyer on December 4, 2019. Stevens did not formally
   request review of the decision to withdraw or provide additional information
   but did indicate that he believed the FAA’s determination was erroneous. 14
   C.F.R. § 67.401(I). Twenty-two days later, and before the FAA responded
   to his letter, Stevens filed suit in this court.
          Stevens makes four arguments on appeal. First, Stevens argues that
   the FAA’s final decision fails to articulate a satisfactory explanation for its




                                            3
Case: 19-60934        Document: 00515643657              Page: 4       Date Filed: 11/18/2020




                                          No. 19-60934


   action and fails to provide any rational connection between the facts found
   and the choice made. Consequently, he asserts that the FAA’s withdrawal
   of his Authorization of a special issuance medical certificate under 14 C.F.R.
   § 67.401(f) was arbitrary and capricious under section 706(2)(A) of the
   Administrative Procedures Act (“APA”). 5 U.S.C. § 706(2)(A).
           Second, Stevens argues that, because he did not receive adequate
   notice and opportunity to be heard, the FAA violated his procedural due
   process rights under the Fifth Amendment.
           Third, Stevens asserts that the FAA’s decision violates 5 U.S.C.
   § 558(c), which provides that “[e]xcept cases . . . in which public health,
   interest, or safety requires otherwise, the withdrawal, suspension,
   revocation, or annulment of a license is lawful only if” the licensee gets (1)
   notice in writing of the facts or conduct which may warrant the action and (2)
   opportunity to demonstrate compliance.
           Fourth, Stevens argues that the FAA’s decision violated the Pilot’s
   Bill of Rights because the FAA did not provide him with “an appropriate and
   fair evaluation” of his medical qualifications.
           After reviewing the briefs and the administrative record, we conclude
   that the FAA’s factual findings were supported by substantial evidence 1 and




           1
            When reviewing an order of the FAA, the courts of appeals will apply the standard
   of review articulated in the Federal Aviation Act. 49 U.S.C. § 46110(c). When reviewing
   the FAA’s decision regarding an Authorization for a special issuance medical certificate,
   we will deem the FAA’s factual findings “conclusive” if supported by “substantial
   evidence.” 49 U.S.C. § 46110(c). Substantial evidence is “more than a scintilla, less than
   a preponderance, and is such relevant evidence as a reasonable mind might accept as
   adequate to support a conclusion.” Ellis v. Liberty Life Assur. Co. of Boston, 394 F.3d 262,
   273 (5th Cir. 2004).




                                                4
Case: 19-60934         Document: 00515643657                Page: 5       Date Filed: 11/18/2020




                                           No. 19-60934


   its decision was not arbitrary and capricious. 2 Nor did the FAA’s decision
   violate Stevens’s procedural due process rights under the Fifth Amendment.
   Considering the totality of the facts here, Stevens was afforded sufficient
   procedural due process in light of the notice provided during the
   investigation and opportunity for him to respond. Furthermore, § 558(c) of
   the APA is inapplicable because the Authorization at issue involves a safety
   interest. Finally, we find that the FAA’s decision did not violate the Pilot’s
   Bill of Rights. Accordingly, we deny Stevens’s petition for review.
                                                ***
           Petition denied.




           2
              Under the Administrative Procedures Act, a decision of the FAA must be set
   aside or reversed only if it is “arbitrary, capricious, an abuse of discretion, or otherwise not
   in accordance with law.” 5 U.S.C. § 706(2)(A); City of Abilene v. United States E.P.A., 325
F.3d 657 (5th Cir. 2003).




                                                  5